DETAILED ACTION
	This is a final rejection office action in response to amendments filed 12/15/2021. All claims are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive. Applicant argues that the prior art of Kuwabara does not teach the limitation “wherein the HRI model is previously configured to have learned mappings between the different states of the HW and optimal robot actions”, specifying that Kuwabara does not take into consideration the optimal robot actions. In paragraph 25, Kuwabara states “in a case where a robot and a worker perform work in a space where the robot and the worker coexist, learning information obtained by previously learning time-series states of the robot and the worker in the work”. Paragraphs 45-47 detail that this learned information is based on a learned model based on operation samples of the worker and the robot. Further, the term “optimal” is insufficiently defined in the instant claims. Therefore, under broadest reasonable interpretation, by virtue of being selected based on some set of criteria, the selected robot actions of Kuwabara meet the definition of optimal with respect to the selection criteria. 
.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the limitation “wherein the data of the HW at the time of the completed training task includes such as an age, a level of technical education, a level of higher education, a level of skill in completing the task, a number of years of employment, a height, a weight, a level of mental capacity, a level of physical capacity including physical disabilities” does not include an “and” or an “or” between the features “a level of mental capacity” and “a level of physical capacity including physical disabilities”. This renders the claim as indefinite as it is unclear if all of the data within the list above is required for the limitation or not.
Regarding claim 12 the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over an embodiment of Kuwabara (US 20160260027) in view of a second and third embodiment of Kuwabara.
Regarding claim 1, an embodiment of Kuwabara teaches a process control system for detecting an anomaly in an execution of a task in a sequence of tasks in mixed human-robot processes ([0025] discusses a robot controlling apparatus where a robot and a worker perform work in the same space and controlling the robot based on , comprising: 
a memory ([0079] discuss the control processes being implemented using a central processing unit and memory storage (ROM/RAM)) configured to store data including robot data, manufacturing process (MP) data, human data, and executable models ([0094] “the deciding unit 106 inputs the information of the worker 203 from the detecting unit 104 (human data), inputs the information of the state of the robot 103 from the robot 103 (robot data), and inputs the information of the model from the learning information holding unit 105” (executable models) where a preset threshold (manufacturing process data) is used as an expected operation and [0079] discusses the processor and memory implementing the control processes); 
an input interface configured to receive human worker (HW) signals and robot operational signals obtained from sensors (Fig.1 shows and [0032] discusses the robot control apparatus receiving input from sensors giving the state of the worker and receiving input from the robot giving the state of the robot where it is interpreted that the state of the robot would be determined based on sensors within the robot); 
a hardware processor ([0079] discuss the control processes being implemented using a central processing unit and memory storage (ROM/RAM)) configured to 
extract from the HW signals ([0029] discusses the apparatus evaluating the current state of the worker based on the data received from the sensors), a task completion time ([0054]-[0058] discuss evaluating the position of the worker’s hands at different time points to determine the state of the worker with the time for each position of each work operation being interpreted as a task completion time), measurements relating to a state of the HW and a next predicted sequenced task ([0054] discusses measuring the position of the hand of the worker in relation to the expected operation with Figs. 3B & 3C showing the positions are plotted over time with checkpoints showing where expected tasks will be completed), and input into a Human performance (HP) model, the HP model determines the state of the HW based on previously learned boundaries of the state of the HW ([0041]-[0046] discuss the use of learning model 501 which is determined using previous operations to determine the probability that the worker is in the correct position (state)), (Fig. 7 shows and [0094]-[0097] discuss the use of an algorithm where the probability that the state of the worker is within a threshold state where if the probability is equal to or higher than the threshold being interpreted as no anomaly and if the probability is lower than the threshold being interpreted as an anomaly), wherein the HRI model is previously configured to have learned mappings between the different states of the HW and optimal robot actions ([0045]-[0047] discuss a learning model based on operations samples obtained for the work by the worker and the robot with [0073]-[0075] discuss the model being used to learn both the different time-series states of the worker and of the robot to determine an accurate system); 

determine a control action of a robot interacting with the HW ([0097]-[0099] discuss which control operation is required for the robot depending on the comparison or 
an output interface to output the control action of the robot to change a robot action, or ([0097]-[0099] discuss the robot being controlled by either continuing the process or stopping the operation of the robot depending on the comparison between the state of the worker and the threshold with the controlling unit 107 being interpreted as the output interface controlling the action of the robot).
	This embodiment of Kuwabara does not teach inputting the state of the worker into and a model and to update the HRI model with the robot operation signals, the HW signals and the classified anomaly.
The third embodiment of Kuwabara teaches inputting the state of the worker into and a model and to update the HRI model with the robot operation signals, the HW signals and the classified anomaly (the learning information updating unit 902 adds, in another task, the information of the state of the worker 203 and the information of the state of the robot 103 from the detecting unit 104, and inputs the information of the model from the learning information holding unit 105) where the updated model is then used to determine the correct robot operation ([0127]-[0129]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the first embodiment of Kuwabara and modify it with the updating model of the third embodiment of Kuwabara as Kuwabara teaches “the robot controlling apparatus improves accuracy of the learning information 
	The first and third embodiment of Kuwabara do not teach outputting a type of an anomaly alarm using the updated HRI model and the classified anomaly. The second embodiment of Kuwabara teaches outputting a type of an anomaly alarm using the updated HRI model and the classified anomaly ([0107] discusses the worker being notified of the return of the work when an anomaly has been detected with the notification being interpreted as an alarm).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the first embodiment of Kuwabara modified by the third embodiment of Kuwabara and further modify it with the notification of the second embodiment of Kuwabara as Kuwabara teaches “the robot controlling apparatus improves a rate of operation of the robot, and thus improves productivity while securing safety even in case of performing the work in the space where the worker and the robot coexist.” [0103].

Regarding claim 2, Kuwabara teaches wherein the HP model for the HW is previously configured to have learned different states of HW performance that correspond as a set of boundaries in the human data ([0045]-[0047] discuss creating a learning model which by comparing the measured signals to the learned model, it can be determined whether the system is in a state where there are no errors or in a state where the robot should be stopped and further discuss using measured sensor values .

Regarding claim 3, Kuwabara teaches wherein the HP model is constructed from HW training signals of completed training tasks during a training phase prior to receiving the HW signals, such that the training signals includes data for each completed training task of the completed training tasks that includes a training task name, multiple training states of the HW for each completed training task, and a next sequenced training task ([0045]-[0047] discuss creating a learning model which by comparing the measured signals to the learned model, it can be determined whether the system is in a state where there are no errors or in a state where the robot should be stopped and further discuss using measured sensor values to determine the learned model where each measured position is being interpreted as a different state of involved in the completion of a training task).

Regarding claim 4, Kuwabara teaches wherein the HW training signals are acquired from sensors associated with the HW during a training operation before acquiring the HW signals, and the HW signals are acquired from sensors associated with the HW during an operation of the mixed human-robot processes ([0045]-[0047] discuss the learning model of the system being created using training data received using sensors associated with the worker to determine a threshold state of the worker to compare the measured signals during operation).

Regarding claim 10, Kuwabara teaches wherein the HW data includes data for each completed training task wherein the data for each completed training task includes one or a combination of patterns of movements by the HW ([0054]-[0058] discuss evaluating the position of the worker’s hands at different time points to determine the state of the worker), an energy level of the HW, a skill level associated with a set of HW skill levels, and historical levels of states of the HW corresponding to a performance matrix associated with each completed training task.

Regarding claim 14, an embodiment of Kuwabara teaches a process control method for detecting an anomaly in an execution of a task in a sequence of tasks in mixed human-robot processes ([0025] discusses a robot controlling apparatus where a robot and a worker perform work in the same space and controlling the robot based on whether the robot and worker are performing the tasks according to the learned state of the task), comprising: 
acquiring human-worker (HW) signals and robot operational signals from sensors (Fig.1 shows and [0032] discusses the robot control apparatus receiving input from sensors giving the state of the worker and receiving input from the robot giving the state of the robot where it is interpreted that the state of the robot would be determined based on sensors within the robot);
extracting from the HW signals ([0029] discusses the apparatus evaluating the current state of the worker based on the data received from the sensors), a task completion time ([0054]-[0058] discuss evaluating the position of the worker’s hands at different time points to determine the state of the worker with the time for each position , measurements relating to a state of the HW and a next sequenced task ([0054] discusses measuring the position of the hand of the worker in relation to the expected operation with Figs. 3B & 3C showing the positions are plotted over time with checkpoints showing where expected tasks will be completed), and input into a Human Performance (HP) model, to obtain a state of the HW based on previously learned boundaries of the state of the HW ([0041]-[0046] discuss the use of learning model 501 which is determined using previous operations to determine the probability that the worker is in the correct position (state)), (Fig. 7 shows and [0094]-[0097] discuss the use of an algorithm where the probability that the state of the worker is within a threshold state where if the probability is equal to or higher than the threshold being interpreted as no anomaly and if the probability is lower than the threshold being interpreted as an anomaly), wherein the HRI model is previously configured to have learned mappings between the different states of the HW and optimal robot actions ([0045]-[0047] discuss a learning model based on operations samples obtained for the work by the worker and the robot with [0073]-[0075] discuss the model being used to learn both the different time-series states of the worker and of the robot to determine an accurate system); 
([0097]-[0099] discuss which control operation is required for the robot depending on  or 
outputting the control action of the robot to change a robot action or output the type of the anomaly alarm to a management system of the mixed human-robot processes, based on the updated HRI model and the classified anomaly, wherein the steps are implemented by a hardware processor connected to a memory ([0097]-[0099] discuss the robot being controlled by either continuing the process or stopping the operation of the robot depending on the comparison between the state of the worker and the threshold with the controlling unit 107 being interpreted as the output interface controlling the action of the robot).
This embodiment of Kuwabara does not teach inputting the state of the worker into and a model and to updating the HRI model with the robot operation signals, the HW signals and the classified anomaly.
The third embodiment of Kuwabara teaches inputting the state of the worker into and a model and updating the HRI model with the robot operation signals, the HW signals and the classified anomaly (the learning information updating unit 902 adds, in another task, the information of the state of the worker 203 and the information of the state of the robot 103 from the detecting unit 104, and inputs the information of the model from the learning information holding unit 105) where the updated model is then used to determine the correct robot operation ([0127]-[0129]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the first embodiment of Kuwabara and modify it with the updating model of the third embodiment of Kuwabara as Kuwabara 
The first and third embodiment of Kuwabara do not teach outputting a type of an anomaly alarm using the updated HRI model and the classified anomaly. The second embodiment of Kuwabara teaches outputting a type of an anomaly alarm using the updated HRI model and the classified anomaly ([0107] discusses the worker being notified of the return of the work when an anomaly has been detected with the notification being interpreted as an alarm).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the first embodiment of Kuwabara modified by the third embodiment of Kuwabara and further modify it with the notification of the second embodiment of Kuwabara as Kuwabara teaches “the robot controlling apparatus improves a rate of operation of the robot, and thus improves productivity while securing safety even in case of performing the work in the space where the worker and the robot coexist.” [0103].

Regarding claim 19, an embodiment of Kuwabara teaches a non-transitory computer readable storage medium embodied thereon a program executable by a computer for performing a process control method, the process control method for detecting an anomaly in an execution of a task in a sequence of tasks in mixed human-robot processes ([0025] discusses a robot controlling apparatus where a robot and a worker perform work in the same space and controlling the robot based on whether the , the process control method comprising steps of: 
acquiring human worker (HW) signals and robot operational signals from sensors (Fig.1 shows and [0032] discusses the robot control apparatus receiving input from sensors giving the state of the worker and receiving input from the robot giving the state of the robot where it is interpreted that the state of the robot would be determined based on sensors within the robot); 
extracting from the HW signals ([0029] discusses the apparatus evaluating the current state of the worker based on the data received from the sensors), a task completion time ([0054]-[0058] discuss evaluating the position of the worker’s hands at different time points to determine the state of the worker with the time for each position of each work operation is being interpreted as a task completion time), measurements relating to a state of the HW and a next sequenced task ([0054] discusses measuring the position of the hand of the worker in relation to the expected operation with Figs. 3B & 3C showing the positions are plotted over time with checkpoints showing where expected tasks will be completed), and input into a Human Performance (HP) model, to obtain a state of the HW performance based on previously learned boundaries of the state of the HW ([0041]-[0046] discuss the use of learning model 501 which is  (Fig. 7 shows and [0094]-[0097] discuss the use of an algorithm where the probability that the state of the worker is within a threshold state where if the probability is equal to or higher than the threshold being interpreted as no anomaly and if the probability is lower than the threshold being interpreted as an anomaly), wherein the HRI model is previously configured to have learned mappings between the different states of the HW and optimal robot actions ([0045]-[0047] discuss a learning model based on operations samples obtained for the work by the worker and the robot with [0073]-[0075] discuss the model being used to learn both the different time-series states of the worker and of the robot to determine an accurate system); 
([0097]-[0099] discuss which control operation is required for the robot depending on the comparison between the state of the worker and the threshold) or 
outputting the control action of the robot to change a robot action or ([0097]-[0099] discuss the robot being controlled by either continuing the process or stopping the operation of the robot depending on the comparison between the state of the worker and the threshold with the controlling unit 107 being interpreted as the output interface , wherein the steps of the process control method are implemented using a hardware processor connected to a memory ([0079] discuss the control processes being implemented using a central processing unit and memory storage (ROM/RAM)).
This embodiment of Kuwabara does not teach inputting the state of the worker into and a model and to updating the HRI model with the robot operation signals, the HW signals and the classified anomaly.
The third embodiment of Kuwabara teaches inputting the state of the worker into and a model and updating the HRI model with the robot operation signals, the HW signals and the classified anomaly (the learning information updating unit 902 adds, in another task, the information of the state of the worker 203 and the information of the state of the robot 103 from the detecting unit 104, and inputs the information of the model from the learning information holding unit 105) where the updated model is then used to determine the correct robot operation ([0127]-[0129]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the first embodiment of Kuwabara and modify it with the updating model of the third embodiment of Kuwabara as Kuwabara teaches “the robot controlling apparatus improves accuracy of the learning information by updating, while the work is being performed, the learning information with use of the states of the worker and the robot currently performing the work” [0119].
The first and third embodiment of Kuwabara do not teach outputting a type of an anomaly alarm using the updated HRI model and the classified anomaly. The second embodiment of Kuwabara teaches outputting a type of an anomaly alarm using the updated HRI model and the classified anomaly ([0107] discusses the worker being notified of the return of the work when an anomaly has been detected with the notification being interpreted as an alarm).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the first embodiment of Kuwabara modified by the third embodiment of Kuwabara and further modify it with the notification of the second embodiment of Kuwabara as Kuwabara teaches “the robot controlling apparatus improves a rate of operation of the robot, and thus improves productivity while securing safety even in case of performing the work in the space where the worker and the robot coexist.” [0103].

Claims 5-6, 12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwabara in view of Akella (US 20190139441).
Regarding claim 5, the embodiments of Kuwabara teach a cooperative system between a human worker and a robot utilizing a training model as described above. They do not explicitly teach wherein the HP model is constructed by a Human Task Execution (HTE) model and a model of the state of the HW, wherein the HTE model is constructed using at least one predictive model trained using HW training signals obtained during a training phase while completing a sequence of training tasks, and wherein the model of the state of the HW is constructed using at least one classification model trained using the HW training signals, such that each completed training task is associated with multiple states of the HW, and is stored in the memory.
wherein the HP model is constructed by a Human Task Execution (HTE) model and a model of the state of the HW, wherein the HTE model is constructed using at least one predictive model trained using HW training signals obtained during a training phase while completing a sequence of training tasks, and wherein the model of the state of the HW is constructed using at least one classification model trained using the HW training signals, such that each completed training task is associated with multiple states of the HW, and is stored in the memory ([0070]-[0079] discuss a system utilizing a human worker performance model where profiles are created for each worker with [0110]-[0111] discussing an exemplary worker profile as shown by Fig. 14 were the proficiency of the worker is measured using sensor streams during contextual training and classified by what is measured by the sensors with [0098] discussing this being based off one or more actions performed by the worker and with [0112] discussing the system being implemented using memory storage).
Kuwabara teaches a cooperative system between a human worker and a robot that uses a training model to determine when the system is encountering an anomaly. Akella teaches using a training model that is constructed using task performance of the worker using a worker profile. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the training model of Kuwabara and modify it with the worker task profile of Akella as Akella teaches that it creates a more dynamic response to worker performance by continuously evaluating the worker [0111].

Regarding claim 6, the embodiments of Kuwabara teach a cooperative system between a human worker and a robot utilizing a training model as described above. They do not explicitly teach wherein the at least one predictive model is configured to learn expected completion times for each completed task, identify or capture patterns of movements of the HW observed in sensor data obtained from sensors, and wherein at least one statistical model learning approach, includes one or more predictive model, one or more classification model, or both, and is capable of producing estimates of a completion time of an on-going task given sensor measurements of the HW while the HW is interactively working with the robot in completing at least one task.
Akella teaches wherein the at least one predictive model is configured to learn expected completion times for each completed task, identify or capture patterns of movements of the HW observed in sensor data obtained from sensors, and wherein at least one statistical model learning approach, includes one or more predictive model, one or more classification model, or both, and is capable of producing estimates of a completion time of an on-going task given sensor measurements of the HW while the HW is interactively working with the robot in completing at least one task ([0071] discusses the elements observed and analyzed by the sensors including actions and the time associated with the action with [0048] discussing the actions being analyzed using neural networks and modeled algorithms and with Fig. 14 showing an exemplary worker profile based on the modeled information where the estimated completion time is represented by the “Speed vs. Standard” classification which would be based on how quickly the worker performs the action and with [0111] discussing this process being done while the worker is performing the task).


Regarding claim 12, as best understood according to the 112(b) rejection, Kuwabara teaches wherein, if the no anomaly is determined, then the state of the HW is compared to a predetermined level of HW performance thresholds ([0025] discusses that the operation of the robot is continued when the current state is within a certain threshold of the reference state).
It does not explicitly teach if greater than, a HW peak performance threshold, indicating a peak performance by the HW to complete the task, then, the HP model is updated to model peak performance by the HW, and wherein the level of the HW performance is determined by extracting data from the received HW signals, such as an adherence of the HW measurements to the learned statistical models, a degradation of model performance, or a specific learning model used to predict the obtained state of the HW.
Akella teaches if greater than, a HW peak performance threshold, indicating a peak performance by the HW to complete the task, then, the HP model is updated to model peak performance by the HW, and wherein the level of the HW performance is determined by extracting data from the received HW signals, such as an adherence of the HW measurements to the learned statistical models, a degradation of model performance, or a specific learning model used to predict the obtained state of the HW ([0110]-[0111] discuss the model of the performance of the worker being continuously updated with Fig. 14 showing statistics on accuracy and speed of the worker in the profile of the worker).
Kuwabara teaches a cooperative system between a human worker and a robot that uses a training model to determine when the system is encountering an anomaly. Akella teaches using a training model that is constructed using task performance of the worker using a worker profile. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the training model of Kuwabara and modify it with the worker task profile of Akella as Akella teaches that it creates a more dynamic response to worker performance by continuously evaluating the worker [0111].

Regarding claim 15, Kuwabara teaches providing a notification to the worker as described above but does not explicitly teach wherein the type of anomaly alarm includes one or a combination of a suspect assembly line mechanical failure, a suspect material supply problem to the assembly line, an under production problem due to the HW, a suspect robot related problem, an operator related task or a suspect electronic failure.
wherein the type of anomaly alarm includes one or a combination of a suspect assembly line mechanical failure, a suspect material supply problem to the assembly line, an under production problem due to the HW ([0108] discusses providing feedback including when the production of the worker beings to reduce), a suspect robot related problem, an operator related task or a suspect electronic failure.
Kuwabara teaches a cooperative system between a human worker and a robot that uses a training model to determine when the system is encountering an anomaly. Akella teaches providing continuous feedback to the worker regarding a comparison between reference and current data. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the training model of Kuwabara and modify it with the feedback of Akella as Akella teaches that it creates a more dynamic response to worker performance by continuously evaluating the worker [0111].

Regarding claim 16, the embodiments of Kuwabara teach a cooperative system between a human worker and a robot utilizing a training model as described above. They do not explicitly teach wherein the HP model is constructed by a Human Task Execution (HTE) model and a model of the state of the HW, wherein the HTE model is constructed using at least one predictive model trained using HW training signals obtained during a training phase while completing a sequence of training tasks, and wherein the model of the state of the HW is constructed using at least one classification model trained using the HW training signals, such that each completed training task is associated with multiple states of the HW, and is stored in the memory.
 wherein the HP model is constructed by a Human Task Execution (HTE) model and a model of the state of the HW, wherein the HTE model is constructed using at least one predictive model trained using HW training signals obtained during a training phase while completing a sequence of training tasks, and wherein the model of the state of the HW is constructed using at least one classification model trained using the HW training signals, such that each completed training task is associated with multiple states of the HW, and is stored in the memory ([0070]-[0079] discuss a system utilizing a human worker performance model where profiles are created for each worker with [0110]-[0111] discussing an exemplary worker profile as shown by Fig. 14 were the proficiency of the worker is measured using sensor streams during contextual training and classified by what is measured by the sensors with [0098] discussing this being based off one or more actions performed by the worker and with [0112] discussing the system being implemented using memory storage).
Kuwabara teaches a cooperative system between a human worker and a robot that uses a training model to determine when the system is encountering an anomaly. Akella teaches using a training model that is constructed using task performance of the worker using a worker profile. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the training model of Kuwabara and modify it with the worker task profile of Akella as Akella teaches that it creates a more dynamic response to worker performance by continuously evaluating the worker [0111].

Regarding claim 17, the embodiments of Kuwabara teach a cooperative system between a human worker and a robot utilizing a training model as described above. They do not explicitly teach wherein the at least one predictive model is configured to learn expected completion times for each completed task, identify or capture patterns of movements of the HW observed in sensor data obtained from sensors, and wherein at least one statistical model learning approach, includes one or more predictive model, one or more classification model, or both, and is capable of producing estimates of a completion time of an on-going task given sensor measurements of the HW while the HW is interactively working with the robot in completing at least one task.
Akella teaches wherein the at least one predictive model is configured to learn expected completion times for each completed task, identify or capture patterns of movements of the HW observed in sensor data obtained from sensors, and wherein at least one statistical model learning approach, includes one or more predictive model, one or more classification model, or both, and is capable of producing estimates of a completion time of an on-going task given sensor measurements of the HW while the HW is interactively working with the robot in completing at least one task ([0071] discusses the elements observed and analyzed by the sensors including actions and the time associated with the action with [0048] discussing the actions being analyzed using neural networks and modeled algorithms and with Fig. 14 showing an exemplary worker profile based on the modeled information where the estimated completion time is represented by the “Speed vs. Standard” classification which would be based on how quickly the worker performs the action and with [0111] discussing this process being done while the worker is performing the task).
.

Claims 7-8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwabara in view of Akella and further in view of Pakhchanyan (US 20150206090).
Regarding claim 7, the embodiments of Kuwabara teach wherein the at least one classification model is configured to learn a state of the HW from the HW signals by first determining a completed task and a next sequenced task ([0054] discusses measuring the position of the hand of the worker in relation to the expected operation with Figs. 3B & 3C showing the positions are plotted over time with checkpoints showing where expected tasks will be completed). They do not explicitly teach then uses a gaze detection algorithm to determine the state of the HW, wherein the state of the HW includes an amount of a level of focus and an amount of a level of energy of the HW at a time of completing the task.
Pakhchanyan teaches uses a gaze detection algorithm to determine the state of the HW, wherein the state of the HW includes an amount of a level of focus and an amount of a level of energy of the HW at a time of completing the task ([0026]-[0027] discuss detecting a fatigue level (energy) of a worker by detecting the gaze of the worker and using the system to determine the state of the worker using the detected gaze and recording the intervals at which the operator’s gaze moves between fixed points which is being interpreted as a level of focus with Fig. 2 showing the implementation of the control method herein being interpreted as an algorithm).
Kuwabara teaches a cooperative system between a human worker and a robot that uses a training model to determine when the system is encountering an anomaly. Pakhchanyan teaches determining a state of the worker using gaze detection. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the training model of Kuwabara and modify it with the gaze detection of Pakhchanyan as Pakhchanyan teaches that determining when a worker has become fatigued can notify the system when the quality of the worker is reducing, preventing errors and mistakes.

Regarding claim 8, the embodiments of Kuwabara teach using training tasks with human workers as described above but does not explicitly teach wherein the HW training signals of the HTE model includes training data associated with tasks such that for each completed training task includes: (1) a scale of expected task completion durations corresponding with states of the HW ranging from a highest HW performance expected task completion duration at a bottom of the scale to a lowest HW performance expected task completion duration at a highest of the scale; (2) associating the scale of the expected task completion durations to types of durations thresholds, and (3) HW data for each completed training task includes data of the HW at the time of the completed training task wherein the data of the HW at the time of the completed training task includes an age, a level of technical education, a level of higher education, a level of skill in completing the task, a number of years of employment, a height, a weight, a level of mental capacity, a level of physical capacity including physical disabilities.
Pakhchanyan teaches wherein the HW training signals of the HTE model includes training data associated with tasks, such that for each completed training task includes: (1) a scale of expected task completion durations corresponding with states of the HW ranging from a highest HW performance expected task completion duration at a bottom of the scale to a lowest HW performance expected task completion duration at a highest of the scale ([0024]-[0025] discuss adjusting the mode of the work (training task) according to a comparison of the monitored activity level (task completion) with a threshold value where it is described that the threshold value can be defined as a percentage of an initial time (expected task completion) where the percentage of the initial time is interpreted to be a scaled range of time thresholds); (2) associating the scale of the expected task completion durations to types of durations thresholds ([0025]-[0025] as previously described discuss using a percentage of a threshold value as a comparison to an initial value to adjust the mode of the work), and (3) HW data for each completed training task includes data of the HW at the time of the completed training task wherein the data of the HW at the time of the completed training task includes an ([0024]-[0025] .
Kuwabara teaches a cooperative system between a human worker and a robot that uses a training model to determine when the system is encountering an anomaly. Pakhchanyan teaches adjusting a mode of work to accommodate the state of the worker. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the training model of Kuwabara and modify it with the mode adjustment of Pakhchanyan as Pakhchanyan teaches that adjusting the mode to the activity of the worker can prevent and/or limit mistakes [0024].
Akella teaches using a training model that is constructed using task performance of the worker using a worker profile where the profile includes an age (Fig. 14), a level of skill in completing the task (Fig. 14 accuracy), a number of years of employment (Fig. 14 experience), a height (Fig. 14), a weight (Fig. 14), a level of mental capacity.
Kuwabara teaches a cooperative system between a human worker and a robot that uses a training model to determine when the system is encountering an anomaly. Akella teaches using a training model that is constructed using task performance of the worker using a worker profile. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the training model of Kuwabara and modify it with the worker task profile of Akella as Akella teaches that it 

Regarding claim 20, the embodiments of Kuwabara teach a cooperative system between a human worker and a robot utilizing a training model as described above. They do not explicitly teach wherein the HP model is constructed by a Human Task Execution (HTE) model and a model of the state of the HW, wherein the HTE model is constructed using at least one predictive model trained using HW training signals obtained during a training phase while completing a sequence of training tasks, wherein the model of the state of the HW is constructed using at least one classification model trained using the HW training signals, such that each completed training task is associated with multiple states of the HW, and is stored in the memory, wherein the at least one predictive model is configured to learn expected completion times for each completed task, identify or capture patterns of movements of the HW observed in sensor data obtained from sensors, and wherein at least one statistical model learning approach, includes one or more predictive model, one or more classification model, or both, and is capable of producing estimates of a completion time of an on-going task given sensor measurements of the HW while the HW is interactively working with the robot in completing at least one task, wherein the at least one classification model is configured to learn a state of the HW from the HW signals by first determining a completed task and a next sequenced task, then uses a gaze detection algorithm to determine the state of the HW, such as an amount of a level of focus and an amount of a level of energy of the HW at a time of completing the task.
wherein the HP model is constructed by a Human Task Execution (HTE) model and a model of the state of the HW, wherein the HTE model is constructed using at least one predictive model trained using HW training signals obtained during a training phase while completing a sequence of training tasks, wherein the model of the state of the HW is constructed using at least one classification model trained using the HW training signals, such that each completed training task is associated with multiple states of the HW, and is stored in the memory ([0070]-[0079] discuss a system utilizing a human worker performance model where profiles are created for each worker with [0110]-[0111] discussing an exemplary worker profile as shown by Fig. 14 were the proficiency of the worker is measured using sensor streams during contextual training and classified by what is measured by the sensors with [0098] discussing this being based off one or more actions performed by the worker and with [0112] discussing the system being implemented using memory storage), wherein the at least one predictive model is configured to learn expected completion times for each completed task, identify or capture patterns of movements of the HW observed in sensor data obtained from sensors, and wherein at least one statistical model learning approach, includes one or more predictive model, one or more classification model, or both, and is capable of producing estimates of a completion time of an on-going task given sensor measurements of the HW while the HW is interactively working with the robot in completing at least one task ([0071] discusses the elements observed and analyzed by the sensors including actions and the time associated with the action with [0048] discussing the actions being analyzed using neural networks and modeled algorithms and with Fig. 14 showing an exemplary worker profile based on the modeled information 
Kuwabara teaches a cooperative system between a human worker and a robot that uses a training model to determine when the system is encountering an anomaly. Akella teaches using a training model that is constructed using task performance of the worker using a worker profile. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the training model of Kuwabara and modify it with the worker task profile of Akella as Akella teaches that it creates a more dynamic response to worker performance by continuously evaluating the worker [0111].
Akella does not explicitly teach wherein the at least one classification model is configured to learn a state of the HW from the HW signals by first determining a completed task and a next sequenced task, then uses a gaze detection algorithm to determine the state of the HW, such as an amount of a level of focus and an amount of a level of energy of the HW at a time of completing the task.
Pakhchanyan teaches wherein the at least one classification model is configured to learn a state of the HW from the HW signals by first determining a completed task and a next sequenced task, then uses a gaze detection algorithm to determine the state of the HW, such as an amount of a level of focus and an amount of a level of energy of the HW at a time of completing the task ([0026]-[0027] discusses detecting a fatigue level (energy) of a worker by detecting the gaze of the worker and using the system to determine the state of the worker using the detected gaze and recording the intervals at .
Kuwabara teaches a cooperative system between a human worker and a robot that uses a training model to determine when the system is encountering an anomaly. Pakhchanyan teaches determining a state of the worker using gaze detection. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the training model of Kuwabara and modify it with the gaze detection of Pakhchanyan as Pakhchanyan teaches that determining when a worker has become fatigued can notify the system when the quality of the worker is reducing, preventing errors and mistakes.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwabara in view of Akella and further in view of Pakhchanyan and Frank (2019, Wearable activity recognition for robust human-robot teaming in safety-critical environments via hybrid neural networks).
Regarding claim 9, Kuwabara teaches wherein the HW training signals includes training data obtained from sensors wherein the sensors include ([0036] “The sensor 102 uses a camera which can obtain a three-dimensional range image so as to output the information by which the detecting unit 104 can recognize the state of the worker.”), 

Frank teaches monitoring worker performance using sensors including inertial measurement sensors, biological sensors, on human body motion sensors (Page 450 paragraph 2 states “Our system informs the robot of its teammates’ actions through inertial and sEMG signals captured by an unobtrusive armband” where it is interpreted that receiving an inertial signal involves the use of an inertial sensor with it being captured using an armband being interpreted as an on human body motion sensor and the sEMG signals are surface electromyography which measures electrical activity of skeletal muscles being interpreted as biological sensors).
Kuwabara teaches a cooperative system between a human worker and a robot that uses a training model to determine when the system is encountering an anomaly. Frank teaches monitoring a human worker within a cooperative system using a plurality of sensing signals. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of Kuwabara and modify it with the sensors of Frank as utilizing more sensors will allow for collection of more data to be used to determine the state of the worker making the analysis of the worker more accurate.
Frank does not explicitly teach using external motion sensors such as gaze detectors. Pakhchanyan teaches external motion sensors such as gaze detectors ([0051]-[0052] discuss implementing gaze detection using computer platform with a camera input to act as the gaze detection sensor).
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwabara in view of Akella and Einav (US 20190105779) and Ahn (US 20210034062).
Regarding claim 11, Kuwabara teaches wherein the classifications of anomaly detections include robot actions associated with the state of the HW, that include, different levels of speed ([0099] discusses decelerating the robot according to the comparison between the current state and the reference state), ([0099] discusses stopping the robot according to the comparison between the current state and the reference state), 
Kuwabara does not explicitly teach anomaly detections including X-axis, Y axis and Z-axis movements of the robot, voice announcements, making calls, and adjusting environmental conditions via commands sent to a controller.
adjusting environmental conditions via commands sent to a controller ([0081] discusses supporting objects within a system used to analyze a worker station is a device that regulates environmental conditions where the device is interpreted to be operated using commands sent to a controller).
Kuwabara teaches a cooperative system between a human worker and a robot that uses a training model to determine when the system is encountering an anomaly. Akella teaches monitoring adjusted environmental conditions. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of Kuwabara and modify it with environmental conditions of Akella as collection of more data to be used to determine the state of the worker will make the analysis of the conditions of the human robot collaboration more accurate making the human worker safer.
Akella does not explicitly teach anomaly detections including X-axis, Y axis and Z-axis movements of the robot, voice announcements, and making calls. Einav teaches X-axis, Y axis and Z-axis movements of the robot ([0223]-[0224] discuss detecting axis displacement of the robot and when compared to a threshold interpreting a halt command (anomaly)). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of modified Kuwabara and further modify it with the axis anomaly detection of Einav as collection of more data to be used to determine the state of the worker will make the analysis of the conditions of the human robot collaboration more accurate making the human worker safer.
voice announcements, making calls or adjusting environmental conditions via commands sent to a controller. Ahn teaches robot actions including voice announcements and making calls ([0194] “[the robot controller] outputs an operation state through the output unit 190, and outputs warning sound, sound effect, and voice guidance through a speaker of the output unit according to an operating state, an error state, or detection of an obstacle.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of modified Kuwabara and further modify it with the audio anomaly signal of Ahn as an audio signal of an anomaly provided to a human operator will notify the operator of an anomaly if a visual warning would be obscured making the system safer for the human operator.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwabara in view of Pakhchanyan and further in view of Yamazaki (US 20160031084).
Regarding claim 13, Kuwabara teaches classifying the state of a worker but does not explicitly teach wherein the previously learned boundaries of different types of anomalies and no anomalies learned from the Human data by the HP model include a HW that is no longer working, a distracted HW, a HW experiencing a level of energy indicating the HW is tired or underperforming according to the previously learned boundaries, or a HW experiencing a level of energy indicating the HW is energetic or performing at a high energy level according to the previously learned boundaries, or a HW experiencing a level of energy indicating the HW is not tired or energetic such as an average energetic level, or performing at a level of energy associated with an average HW performance according to the previously learned boundaries.
Pakhchanyan teaches wherein the previously learned boundaries of different types of anomalies and no anomalies learned from the Human data by the HP model include ([0023] discusses monitoring an activity level of the worker with [0039] discussing loss of attention as an anomaly that would run the risk of mistakes), a HW experiencing a level of energy indicating the HW is tired or underperforming according to the previously learned boundaries ([0026]-[0027] discuss detecting a fatigue level (energy) of a worker), or a HW experiencing a level of energy indicating the HW is energetic or performing at a high energy level according to the previously learned boundaries, or a HW experiencing a level of energy indicating the HW is not tired or energetic such as an average energetic level (Fig. 1 shows that when fatigue is not observed the system remains in regular mode), or performing at a level of energy associated with an average HW performance according to the previously learned boundaries.
Kuwabara teaches a cooperative system between a human worker and a robot that uses a training model to determine when the system is encountering an anomaly. Pakhchanyan teaches determining a state of the worker using gaze detection. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the training model of Kuwabara and modify it with the gaze detection of Pakhchanyan as Pakhchanyan teaches that determining when a worker has become fatigued can notify the system when the quality of the worker is reducing, preventing errors and mistakes.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of modified Kuwabara and further modify it to include the anomaly of a worker no longer working as it will prevent the robot from moving unnecessarily when work is not being completed by the worker making the system more efficient and safer for the workers in the vicinity of the robot.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwabara in view of Pakhchanyan.
Regarding claim 18, the embodiments of Kuwabara teach wherein the at least one classification model is configured to learn a state of the HW from the HW signals by first determining a task completed and a next sequenced task ([0054] discusses measuring the position of the hand of the worker in relation to the expected operation with Figs. 3B & 3C showing the positions are plotted over time with checkpoints showing where expected tasks will be completed). They do not explicitly teach, then uses a gaze detection algorithm to determine the state of the HW, wherein the state of the HW includes an amount of a level of focus and an amount of a level of energy of the HW at a time of completing the task.
Pakhchanyan teaches then uses a gaze detection algorithm to determine the state of the HW, wherein the state of the HW includes an amount of a level of focus and an amount of a level of energy of the HW at a time of completing the task ([0026]-[0027] discusses detecting a fatigue level (energy) of a worker by detecting the gaze of the worker and using the system to determine the state of the worker using the detected gaze and recording the intervals at which the operator’s gaze moves between fixed points which is being interpreted as a level of focus with Fig. 2 showing the claim 89implementation of the control method herein being interpreted as an algorithm).
Kuwabara teaches a cooperative system between a human worker and a robot that uses a training model to determine when the system is encountering an anomaly. Pakhchanyan teaches determining a state of the worker using gaze detection. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the training model of Kuwabara and modify it with the gaze detection of Pakhchanyan as Pakhchanyan teaches that determining when a worker has become fatigued can notify the system when the quality of the worker is reducing, preventing errors and mistakes.

Double Patenting
Claim 1-7 & 10-20 of this application are patentably indistinct from claims 1-2, 9-14, and 16-20 of U.S. Patent Application 16/705,621. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably 
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 & 10-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 9-14, and 16-20 of U.S. Patent Application 16/705,621 (‘621). Although the claims at issue are not identical, as shown in the table below they are not patentably distinct from each other. 

Claim
16/705,602
Claim
16/705,621
1
a process control system for detecting an anomaly in an execution of a task in a sequence of tasks in mixed human-robot processes
1
A process control system for detecting an anomaly in 
1
a memory configured to store data including robot data, manufacturing process (MP) data, human data, and executable models 
1
a memory configured to store data including robot data, manufacturing process (MP) data, human data, and executable models

an input interface configured to receive human worker (HW) signals and robot operational signals obtained from sensors 
1
an input interface configured to receive signals including DMP signals from DMP sensors that includes robot operational signals, and human worker (HW) signals from HW sensors
1
a hardware processor configured to
1
a hardware processor in communication with the memory and input interface is configured to
1
extract from the HW signals, a task completion time, measurements relating to a state of the HW and a next predicted sequenced task, and input into a Human performance (HP) model, the HP model determines the state of the HW based on previously learned boundaries of the state of the HW, such that the state of the HW is inputted into a Human-Robot Interaction (HRI) model, to determine a classification of anomaly or no anomaly;  
1
extract from the HW signals, a task completion time, measurements relating to a state of the HW and a next predicted sequenced task, and input into a Human performance (HP) model, the HP model determines the state of the HW based on previously learned boundaries of the state of the HW, such that the state of the HW is inputted into a Human-Robot Interaction (HRI) model, and 
1
update the HRI model with the robot operation signals, the HW signals and the classified anomaly
1
update the HRI model with the robot operation signals, the HW signals and the classified anomaly
1
determine a control action of a robot interacting with the HW or a type of an anomaly alarm using the updated HRI model and the classified anomaly;  
1
determine a control action of a robot interacting with the HW or a type of an anomaly alarm using the updated HRI model and the classified anomaly; 
1
and an output interface to output the control action of the robot to change a robot action, or output the type of the anomaly alarm to a management system of the mixed human-robot processes, based on the updated HRI model and the classified anomaly
1
and an output interface to output the control action of the robot to change a robot action, or output the type of the anomaly alarm to a management system 
2
wherein the HP model for the HW is previously configured to have learned different states of HW performance that correspond as a set of boundaries in the human data, and wherein the HRI model is previously configured to have learned mappings between the different states of the HW and optimal robot actions.
2
wherein the HP model for the HW is previously configured to have learned different states of HW performance that correspond as a set of boundaries in the human data, wherein the 

wherein the HP model is constructed from HW training signals of completed training tasks during a training phase prior to receiving the HW signals, such that the training signals includes data for each completed training task of the completed training tasks that includes a training task name, multiple training states of the HW for each completed training task, and a next sequenced training task.
9
wherein the HP model is constructed from HW training signals of completed training tasks during a training phase prior to receiving the HW signals, such that the training signals includes data for each completed training task of the completed training tasks that includes a training task name, multiple training states of the HW for the completed training task, and a next sequenced training task
4
wherein the HW training signals are acquired from sensors associated with the HW during a training operation before acquiring the HW signals, and the HW signals are acquired from sensors associated with the HW during an operation of the mixed human-robot processes.
9
such that the HW training signals and the HW signals are acquired from sensors associated with the HW during a training operation 
5
wherein the HP model is constructed by a Human Task Execution (HTE) model and a model of the state of the HW, wherein the HTE model is constructed using at least one predictive model trained using HW training signals obtained during a training phase while completing a sequence of training tasks, and wherein the model of the state of the HW is constructed using at least one classification model trained using the HW training signals, such that each completed training task is associated with multiple states of the HW, and is stored in the memory.
10
wherein the HP model is constructed by a Human Task Execution (HTE) model and a model of the state of the HW, wherein the HTE model is constructed using at least one predictive model trained using HW training signals obtained during a training phase completing a sequence of training tasks, and wherein the model of the state of the HW is constructed using at least one classification model trained using the HW training signals, such that each completed training task is associated with multiple states of the HW, and is stored in the memory.

wherein the at least one predictive model is configured to learn expected completion times for each completed task, identify or capture patterns of movements of the HW observed in sensor data obtained from sensors, and wherein at least one statistical model learning approach, includes one or more predictive model, one or more classification model, or both, and is capable of producing estimates of a completion time of an on-going task given sensor measurements of the HW while the HW is interactively working with the robot in completing at least one task.
11
wherein the at least one predictive model is configured to learn expected completion times for each completed task, identify or capture patterns of movements of the HW observed in sensor data obtained from sensors, and wherein at least one statistical model learning approach, includes one or more predictive model, one or more classification model, or both, that is capable of producing estimates of a  completion time of an on-going task given sensor measurements of the HW while the HW is interactively working with the robot in completing the at least one task.
7
wherein the at least one classification model is configured to learn a state of the HW from the HW signals by first determining a completed task and a next sequenced task, then uses a gaze detection algorithm to determine the state of the HW, such as an amount of a level of focus and an amount of a level of energy of the HW at a time of completing the task.
12
wherein the at least one classification model is configured to learn a state of the HW from the HW signals by first determining a task label of a task completed and a next sequenced task, then uses a gaze detection algorithm to determine the state of the HW, such as an amount of a level of focus and an amount of a level of energy of the HW at a time of completing the task.
10
wherein the HW data includes data for each completed training task such as one or a combination of patterns of movements by the HW, an energy level of the HW, a skill level associated with a set of HW skill levels, and historical levels of states of the HW corresponding to a performance matrix associated with each completed training task.  
14
wherein the HW data includes data for each completed training task, such as one or a combination of, patterns of movements by the HW, an energy level of the HW, a skill level associated with a set of HW skill levels, and historical levels of states of the HW corresponding to a performance matrix associated with each completed training task label.
11
wherein some of the classifications of anomaly detections include robot actions associated with the state of the HW, that include, different levels of speed, X-axis, Y-axis and Z-axis movements of the robot, voice announcements, making calls, maintaining robot positions for one or more periods of time, adjusting environmental conditions via commands sent to a controller, and wherein some of the types of classification of anomalies also include detection of future anomalies, maintenance related anomalies, safety related anomalies, lost 

wherein some of the classifications of anomaly detections include robot actions associated with the state of the HW, that include, different levels of speed, X-axis, Y-axis and Z-axis movements of the robot, voice announcements, making calls, maintaining robot positions for one or more periods of time, adjusting environmental conditions via commands sent to a controller, and wherein some of the types of classification of anomalies also include detection of future anomalies, maintenance related anomalies, safety related anomalies, lost production anomalies, 

wherein, if the no anomaly is determined, then the state of the HW is compared to a predetermined level of HW performance thresholds, and if greater than, a HW peak performance threshold, indicating a peak performance by the HW to complete the task, then, the HP model is updated to model peak performance by the HW, and wherein the level of the HW performance is determined by extracting data from the received HW signals, such as an adherence of the HW measurements to the learned statistical models, a degradation of model performance, or a specific learning model used to predict the obtained state of the HW.
13
wherein, if the no anomaly is determined, then the state of the HW is compared to a predetermined level of HW performance thresholds of the HW model, and if greater than, a HW peak performance threshold, indicating a peak performance by the HW to complete the task, then, the HP model is updated to model peak performance by the HW, and wherein the level of the HW performance is determined by extracting data from the received HW signals, such as an adherence of the HW measurements to the learned statistical models, a degradation of model performance, or a specific learning model that is used to predict the obtained state of the HW.
13
wherein some of the previously learned boundaries of different types of anomalies and no anomalies learned from the Human data by the HP model include a HW that is no longer working, a distracted HW, a HW experiencing a level of energy indicating the HW is tired or underperforming according to the previously learned boundaries, or a HW experiencing a level of energy indicating the HW is energetic or performing at a high energy level according to the previously learned boundaries, or a HW experiencing a level of energy indicating the HW is not tired or energetic such as an average energetic level, or performing at a level of energy associated with an average HW performance according to the previously learned boundaries.
16
wherein some of the previously learned boundaries of different types of anomalies and no anomalies learned from the Human data by the HP model include a HW that is no longer working, a distracted HW, a HW experiencing a level of energy indicating the HW is tired or underperforming according to the previously learned boundaries, or a HW experiencing a level of energy indicating the HW is energetic or performing at a high energy level according to the previously learned boundaries, or a HW experiencing a level of energy indicating the HW is not tired or energetic such as an average energetic level, or performing at a level of energy associated with an average HW performance according to the previously learned boundaries.

a process control method for detecting an anomaly in an execution of a task in a sequence of tasks in mixed human-robot processes, comprising: 
17
A method for a process control system for detecting an anomaly in a 
14
acquiring human-worker (HW) signals and robot operational signals from sensors; 
17
 receiving test signals that includes 
14
extracting from the HW signals, a task completion time, measurements relating to a state of the HW and a next sequenced task, and input into a Human Performance (HP) model, to obtain a state of the HW based on previously learned boundaries of the state of the HW, the state of the HW is then inputted into a Human-Robot Interaction (HRI) model, to determine a classification of an anomaly or no anomaly;
17
extracting from the HW signals, a task completion time, a task name, measurements relating to a state of the HW and a next predicted sequenced task, and input into a Human Performance (HP) model, to obtain a state of the HW based on previously learned boundaries of the state of the HW, the state of the HW is then inputted into a Human-Robot Interaction (HRI) model, such that outputs of the HW model, the HRI model, or both, 
14
 updating the HRI model with the robot operation signals, the HW signals and the classified anomaly, then determine a control action of a robot interacting with the HW or a type of an anomaly alarm using the updated HRI model and the classified anomaly; 
17
updating the HRI model with the robot operation signals, the HW signals and the classified anomaly, then determine a control action of a robot interacting with the HW or a type of an anomaly alarm using the updated HRI model and the classified anomaly; 
14
and outputting the control action of the robot to change a robot action or output the type of the anomaly alarm to a management system of the mixed human-robot processes, based on the updated HRI model and the classified anomaly, wherein the steps are implemented by a hardware processor connected to a memory.
17
and outputting the control action of the robot to change a robot action, or output the type of the anomaly alarm to a 
15
wherein the type of anomaly alarm includes one or a combination of a suspect assembly line mechanical failure, a suspect material supply problem to the assembly line, an under production problem due to the HW, a suspect robot related problem, an operator related task or a suspect electronic failure.
19
wherein the type of anomaly alarm includes one or a combination of, a suspected assembly line mechanical failure, a suspected material supply problem to the assembly line, an under production problem due to the HW, a suspected robot related problem, an operator related task or a suspected electronic failure.

wherein the HP model is constructed by a Human Task Execution (HTE) model and a model of the state of the HW, wherein the HTE model is constructed using at least one predictive model trained using HW training signals obtained during a training phase while completing a sequence of training tasks, and wherein the model of the state of the HW is constructed using at least one classification model trained using the HW training signals, such that each completed training task is associated with multiple states of the HW, and is stored in the memory.
10
wherein the HP model is constructed by a Human Task Execution (HTE) model and a model of the state of the HW, wherein the HTE model is constructed using at least one predictive model trained using HW training signals obtained during a training phase completing a sequence of training tasks, and wherein the model of the state of the HW is constructed using at least one classification model trained using the HW training signals, such that each completed training task is associated with multiple states of the HW, and is stored in the memory.
17
wherein the at least one predictive model is configured to learn expected completion times for each completed task, identify or capture patterns of movements of the HW observed in sensor data obtained from sensors, and wherein at least one statistical model learning approach, includes one or more predictive model, one or more classification model, or both, and is capable of producing estimates of a completion time of an on-going task given sensor measurements of the HW while the HW is interactively working with the robot in completing at least one task.
11
wherein the at least one predictive model is configured to learn expected completion times for each completed task, identify or capture patterns of movements of the HW observed in sensor data obtained from sensors, and wherein at least one statistical model learning approach, includes one or more predictive model, one or more classification model, or both, that is capable of producing estimates of a  completion time of an on-going task given sensor measurements of the HW while the HW is interactively working with the robot in completing the at least one task.
18
wherein the at least one classification model is configured to learn a state of the HW from the HW signals by first determining a task completed and a next sequenced task, then uses a gaze detection algorithm to determine the state of the HW, such as an amount of a level of focus and an amount of a level of energy of the HW at a time of completing the task.
12
wherein the at least one classification model is configured to learn a state of the HW from the HW signals by first determining a task label of a task completed and a next sequenced task, then uses a gaze detection algorithm to determine the state of the HW, such as an amount of a level of focus and an amount of a level of energy of the HW at a time of completing the task.
19
A non-transitory computer readable storage medium embodied thereon a program executable by a computer for performing a process control method, the process control method for detecting an anomaly in an execution of a task in a sequence of tasks in mixed human-robot 

A non-transitory computer readable storage medium embodied thereon a program executable by a computer for performing a method for a process control system for detecting an anomaly in a 

acquiring human worker (HW) signals and robot operational signals from sensors;  
20
receiving test signals that includes 
19
extracting from the HW signals, a task completion time, measurements relating to a state of the HW and a next sequenced task, and input into a Human Performance (HP) model, to obtain a state of the HW performance based on previously learned boundaries of the state of the HW, the state of the HW performance is then inputted into a Human-Robot Interaction (HRI) model, to determine a classification of anomaly or no anomaly; 
20
extracting from the HW signals, a task completion time, measurements relating to a state of the HW and a next predicted sequenced task, and input into a Human Performance (HP) model, to obtain a state of the HW based on previously learned boundaries of the state of the HW, the state of the HW is then inputted into a Human-Robot Interaction (HRI) model, such that outputs of the HW model, the HRI model, or both, 
19
updating the HRI model with the robot operation signals, the HW signals and the classified anomaly, then determine a control action of a robot interacting with the HW or a type of an anomaly alarm using the updated HRI model and the classified anomaly; 
20
updating the HRI model with the robot operation signals, the HW signals and the classified anomaly, then determine a control action of a robot interacting with the HW or a type of an anomaly alarm using the updated HRI model and the classified anomaly; 
19
and outputting the control action of the robot to change a robot action or output the type of the anomaly alarm to a management system of the mixed human-robot processes, based on the updated HRI model and the classified anomaly, wherein the steps of the process control method are implemented using a hardware processor connected to a memory.
20
and outputting the control action of the robot to change a robot action, or output the type of the anomaly alarm to a management system of the 
20
wherein the HP model is constructed by a Human Task Execution (HTE) model and a model of the state of the HW, wherein the HTE model is constructed using at least one predictive model trained using HW training signals obtained during a training phase while completing a 

wherein the HP model is constructed by a Human Task Execution (HTE) model and a model of the state of the HW, wherein the HTE model is constructed using at least one predictive model trained using HW training signals obtained during a training phase completing a sequence of training tasks, 

wherein the at least one predictive model is configured to learn expected completion times for each completed task, identify or capture patterns of movements of the HW observed in sensor data obtained from sensors, and wherein at least one statistical model learning approach, includes one or more predictive model, one or more classification model, or both, and is capable of producing estimates of a completion time of an on-going task given sensor measurements of the HW while the HW is interactively working with the robot in completing at least one task
11
wherein the at least one predictive model is configured to learn expected completion times for each completed task, identify or capture patterns of movements of the HW observed in sensor data obtained from sensors, and wherein at least one statistical model learning approach, includes one or more predictive model, one or more classification model, or both, that is capable of producing estimates of a  completion time of an on-going task given sensor measurements of the HW while the HW is interactively working with the robot in completing the at least one task.
20
wherein the at least one classification model is configured to learn a state of the HW from the HW signals by first determining a completed task and a next sequenced task, then uses a gaze detection algorithm to determine the state of the HW, such as an amount of a level of focus and an amount of a level of energy of the HW at a time of completing the task
12
wherein the at least one classification model is configured to learn a state of the HW from the HW signals by first determining a task label of a task completed and a next sequenced task, then uses a gaze detection algorithm to determine the state of the HW, such as an amount of a level of focus and an amount of a level of energy of the HW at a time of completing the task.


As shown above the present application’s claims are anticipated by ‘621’s claims 1-2, 9-14, and 16-20 as the claims are identical with the exception that the claims of ‘621 are specified as operating within a discrete manufacturing process and claim 17 cites “a time series of measurements of tasks completed by the HW”. Because claim 14 of the present application does not have the limitation of claim 17, the present application is broader than the specified claims of ‘621. As the present application’s 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Alcaide (US 20200097076) teaches mediating real-time position of a user’s gaze or attention. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364. The examiner can normally be reached Monday-Friday 7:00-4:30 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.J./           Examiner, Art Unit 3664                                                                                                                                                                                             /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664